NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 18 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

INTERNATIONAL SOCIETY FOR                        No. 06-56660
KRISHNA CONSCIOUSNESS OF
CALIFORNIA, INC., a California                   D.C. No. CV-03-00293-CBM
nonprofit religious corporation; EMIL
BECA, one of its individual members,
                                                 MEMORANDUM*
              Plaintiffs - Appellants,

  v.

CITY OF LOS ANGELES, a California
municipal corporation; STEPHEN YEE,

              Defendants - Appellees.


                  Appeal from the United States District Court
                      for the Central District of California
              Consuelo B. Marshall, Senior District Judge, Presiding

                       Submission Deferred July 22, 2010**
                         Resubmitted February 13, 2015
                              Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1
Before: PREGERSON, TROTT, and PAEZ, Circuit Judges.

      On July 22, 2010, we withheld submission of this case pending final

resolution of proceedings in International Society for Krishna Consciousness of

California, Inc. v. City of Los Angeles, No. 01-56579/12-56621(“ISKCON I”). On

August 20, 2014, this court resolved ISKCON I. Therefore, this case is resubmitted

and the judgment entered in ISKCON I applies to this case, International Society

for Krishna Consciousness of California, Inc. v. City of Los Angeles, No. 06-56660

(“ISKCON II”).

      In ISKCON I, this court addressed whether § 23.27(c) of the Los Angeles

Administrative Code–which bans continuous or repetitive solicitation for the

immediate receipt of funds at LAX–is a reasonable restriction on protected speech

under the First Amendment. ISKCON v. City of Los Angeles, 764 F.3d 1044, 1046

(9th Cir. 2014). This court held that § 23.27(c) is a reasonable restriction on

protected speech under the First Amendment because it “is limited in nature and

leaves open alternative channels for ISKCON to raise money.” Id. at 1055.

      In ISKCON II, we are asked to decide whether § 171.07 of the Los Angeles

Municipal Code–which requires groups, including ISKCON, to obtain permits to

solicit and receive funds in designated areas within airport terminals–violates the

First Amendment. Because this court has upheld § 23.27(c), a more restrictive

                                          2
ordinance than § 171.07, as a reasonable restriction on protected speech under the

First Amendment, we hold that § 171.07 is likewise a reasonable restriction on

protected speech under the First Amendment.

      The district court’s summary judgment in favor of Defendants is

AFFIRMED.




                                         3